Order entered April 5, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01625-CR

                            PETER JOHN ELLINGTON, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 416-82711-09

                                             ORDER
         The Court GRANTS appellant’s second motion for extension of time to file appellant’s

brief.

         We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE